DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Upadhyaya et al 20160322979 (hereinafter Upadhyaya).
Regarding claim 8, Upadhyaya discloses a monitoring device (202, see fig. 2, [0023]) configured to monitor a functionality of a signal processing circuit (108, see figs. 1 and 2), the monitoring device comprising: 
a first signal input configured to receive an output signal of a signal generator (error detector 202 receives Fref from oscillator 104, see figs. 1 and 2, [0023]);

a comparison circuit that is configured to monitor a correct signal generation of the signal processing circuit based on the output signal of the signal generator and the modulated signal (generate error signal 218 based on comparing Fref and feedback signal frequencies, see [0023]-[0024]).
	Regarding claim 9 as applied to claim 8, Upadhyaya further discloses wherein the monitoring device is configured to generate a comparison value for monitoring the signal processing circuit based on data received by the first signal input and based on data received by the second signal input (see [0023]).
	Regarding claim 10 as applied to claim 8, Upadhyaya further discloses wherein the output signal of the signal generator is a sequence of digital signals for controlling a frequency ramp (see [0023]).
	Regarding claim 11 as applied to claim 10, Upadhyaya further discloses wherein the sequence of digital signals comprises rational numbers, and wherein the modulated signal comprises a sequence of natural numbers (see [0023]; digital signals frovided from the oscillator and modulator are represented by zeroes and ones).
	Regarding claim 12 as applied to claim 9, Upadhyaya further discloses a signal output, wherein the monitoring device is configured to output an error information signal via the signal output if the comparison value lies outside of a predetermined tolerance 
Regarding claim 14 as applied to claim 8, Upadhyaya further discloses wherein the modulated signal is an input signal for a multi-modulus divider of a phase-locked loop of a radar sensor (see fig. 2, [0023]).
	Regarding claim 15, Upadhyaya discloses a phase control circuit (108, see fig. 2), comprising:
a signal generator (104, see figs. 1 and 4);
a signal processing circuit (209, see fig. 2, [0023]); and
a monitoring device configured to monitor a functionality of the signal processing circuit (202, see fig. 2, [0023]), the monitoring device comprising:
a first signal input configured to receive an output signal of a signal generator (error detector 202 receives Fref from oscillator 104, see figs. 1 and 2, [0023]);
a second signal input configured to receive a modulated signal generated using a delta-sigma modulator in the signal processing circuit, wherein the modulated signal is based on the output signal of the signal generator (error detector receives feedback signal FB, which is generated from output oscillator, and modulated by SDM 209, see fig. 2, [0023]); and
a comparison circuit that is configured to monitor a correct signal generation of the signal processing circuit based on the output signal of the signal generator and the modulated signal (generate ERR signal 218 based on comparing Fref and feedback signal frequencies, see [0023]-[0024]), wherein a signal output of the signal generator is connected to a first signal input of the monitoring device and to an input of the signal 
	Regarding claim 20, Upadhyaya discloses a method for monitoring a signal processing circuit (108, see figs. 1 and 2), the method comprising:
forming a first value based on a control signal in order to set a frequency of a control loop of an oscillator (error detector 202 receives Fref generated from oscillator 104, see figs. 1 and 2, [0023]);
processing the control signal in a delta-sigma modulator in order to generate a modulated signal (error detector receives feedback signal FB, which is generated from output oscillator, and modulated by SDM 209, see fig. 2, [0023]); 
forming a second value based on the modulated signal (error detector receives feedback signal FB, which is generated from output oscillator, and modulated by SDM 209, see fig. 2, [0023]); and
comparing the first value associated with the control signal with the second value associated with the modulated signal in order to monitor the signal processing circuit based on a comparison result of the first value and the second value (generate error signal 218 based on comparing Fref and feedback signal frequencies, see [0023]-[0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyaya et al 20160322979 (hereinafter Upadhyaya) in view of Bharadwaj et al 20170045607 (hereinafter Bharadwaj).
Regarding claim 18, Upadhyaya discloses a sensor (see fig. 1), comprising: 
a controllable oscillator (104, see fig. 1); and 
a phase control circuit configured to control a frequency generation of a signal by way of the controllable oscillator (108, see fig. 2), the phase control circuit comprising: 
a signal generator (104, see figs. 1 and 4); 
a signal processing circuit (209, see fig. 2, [0023]); and 
a monitoring device configured to monitor a functionality of the signal processing circuit (202, see fig. 2, [0023]), the monitoring device comprising:
a first signal input configured to receive an output signal of a signal generator (error detector 202 receives Fref from oscillator 104, see figs. 1 and 2, [0023]);
a second signal input configured to receive a modulated signal generated using a delta-sigma modulator in the signal processing circuit, wherein the modulated signal is based on the output signal of the signal generator (error detector receives feedback signal FB, which is generated from output oscillator, and modulated by SDM 209, see fig. 2, [0023]); and
a comparison circuit that is configured to monitor a correct signal generation of the signal processing circuit based on the output signal of the signal generator and the 
wherein a signal output of the signal generator is connected to a first signal input of the monitoring device and to an input of the signal processing circuit (signal from reference oscillator is connected to error detector 202 and to SDM 209 via divider 208, see fig. 2, [0023], [0026]-[0027]), and wherein a signal output of the signal processing circuit is connected to a second signal input of the monitoring device (FB 222 is modulated by SDM 209, then provided to error detector 202 via divider 208, see fig. 2, [0023], [0026]-[0027]).
	Upadhyaya does not specifically disclose that sensor is a radar sensor. However, in a similar field of endeavor, Bharadwaj et al 20170045607 discloses a radar sensor (100, see fig. 1) comprising: a controllable oscillator (108, see fig. 1, [0011]); and a phase control circuit configured to control a frequency generation of a radar signal by way of the controllable oscillator (112, see [0011]), the phase control circuit comprising: 
a signal generator (106, see fig. 1, [0011]); 
a signal processing circuit (104, see fig. 1, [0011]); and a monitoring device configured to monitor a functionality of the signal processing circuit (116, see fig. 1, [0012], [0026]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bharadwaj with Upadhyaya by implementing applying the circuit of Upadhyaya to a radar sensor, as disclosed by Bharadwaj, for the benefit of detecting and mitigating non-linearity in the generated signal from the radar transmit unit.
claim 19 as applied to claim 18, Upadhyaya further discloses a phase-locked loop configured to generate a radio frequency signal, wherein the phase-locked loop includes a multi-modulus divider (see fig. 2, [0023], [0027])
wherein the multi-modulus divider is arranged in a feedback path of the controllable oscillator, wherein the signal processing circuit and the monitoring device are arranged outside of the feedback path of the controllable oscillator (see fig. 2, [0023], [0027]).
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Upadhyaya 20160322979 and Bharadwaj et al 20170045607 discloses a radar device, comprising:
a phase-locked loop configured to generate a radio frequency signal, wherein the phase-locked loop includes a multi-modulus divider;
a delta-sigma modulator configured to generate a modulated signal for the multi-modulus divider;
a signal generator configured to generate an input signal for the delta-sigma modulator; and
a third monitoring circuit configured to monitor the signal generator.
	The instant invention discloses multiple monitoring units in the form of a first monitoring circuit configured to monitor a locked state of the phase-locked loop; and a second monitoring circuit configured to monitor the delta-sigma modulator, which in combination with the other recited limitations, is not disclosed, suggested, or made 
Claims 13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the feature of wherein the output signal of the signal generator is a sequence of digital signals for controlling a frequency ramp, and wherein the monitoring device is configured to generate the comparison value based on values of the sequence of digital signals in order to control the frequency ramp within a time interval between a first digital signal and a second digital signal, wherein the first digital signal controls a beginning of the frequency ramp and the second digital signal controls an end of the frequency ramp, in combination with the other recited features of claims 8 and 9, are not taught, suggested, or made obvious by Upadhyaya or any other prior art of record, alone, or in combination.
Regarding claim 16, the instant invention discloses, in combination with all the recited limitations of claim 15, a supervision circuit that is configured to monitor at least one of: an integrity of a sequence of digital signals of the signal generator in order to control a frequency ramp based on test values created using the sequence of digital signals, or a phase of an output signal of a multi-modulus divider of a phase-locked loop of a radar sensor. These features are not taught, suggested, or made obvious by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yanagihara et al 20190296749 discloses a PLL circuit comprising a lock detector that detects an unlocked state from an output of a phase frequency comparator.
Megawer et al 10,348,310 discloses a sigma-delta modulator with a multi-stage noise shaping converter.
Gao et al 20190081772 discloses fractional-N PLL based clock recovery for SERDES.
Tee et al 20180138899 discloses systems and methods for phase synchronized local oscillator paths, by generating an error signal indicative of a difference between a feedback signal and a sigma-delta modulation output.
Wong et al 9,559,704 discloses fractional-N phased-locked loop circuit generating an error signal in response to comparing of a reference clock signal having a reference frequency and a feedback clock signal.

Gong et al 20140055179 discloses interpolate divider linearity enhancement techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648